DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on January 27, 2021 has been entered.
- Claims 1-13 and 15-16 are pending.
- Claims 13 and 15 have been amended.
- Claims 1-13 and 15-16  are allowed.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “receiving, by the base station, a first message sent by an LBO controller, wherein the first message comprises information about a correspondence between the IP address of the first server and an IP address of a gateway, which forwards the LBO service data to the first server; and sending, by the base station, the LBO service data to the gateway.   (Claims 1 and 6 )“, “receiving, by the gateway, a first message sent by LBO controller, wherein the first message comprises information about an IP address of the base station, port information of the base station, information about an IP address of the gateway, and port information of the gateway; and establishing, by the gateway, a data plane connection to the base station based on the first message (Claim 13)” and “receiving, by the gateway, a second message sent by the LBO controller, wherein the second message comprises information about a correspondence between the IP address of the first server and the IP address of the gateway (Claim 15)”.


The closest prior art found is as follows:
BAE et al. (Pub. No. US 2010/0234023 A1)- the UE 260 requests the femto BS 250, which supports the LBO service, to set up connection for transmitting a packet traffic for the LBO service. The femto BS 250 which has received the connection setup request message determines whether to provide the LBO service to the UE 260 based on the LBO service related information received in steps 305 and 307. If the LBO service for the UE 260 is permitted, the femto BS 250 allocates an IP address for LBO packet traffic. LBO traffic data transmitted from the UE 260 to the femto BS 250 is transmitted to an external public Internet network by using the IP address.
Kekki et al. (WO 2008/132163 A1)- A mobile terminal 150, 151 in a local area network 140 is configured to detect availability of a local breakout service to an Internet protocol gateway; to start a network entry to the local breakout service; and to configure an Internet protocol stack of the mobile terminal on the basis of received configuration data. The serving base station 160, 161 of the mobile terminal is configured to establish a radio bearer for the local breakout service.
None of these references, taken alone or in any reasonable combination, teach the limitation recited above, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472